             Case 2:20-cv-01356-WB Document 5 Filed 05/20/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEMETRIUS YOUNG,                               :             CIVIL ACTION
     Petitioner,                                :
                                                :
        v.                                      :
                                                :
 DEREK OBERLANDER, et al.,                      :             No. 20-1356
     Respondents.                               :

                                            ORDER

WENDY BEETLESTONE, J.

       AND NOW, this 18th day of May, 2020, upon careful and independent consideration of the

petition for a writ of habeas corpus, and after review of the Report and Recommendation of United

States Magistrate Judge Timothy R. Rice and there being no objections , IT IS ORDERED that:

       1. The Report and Recommendation is APPROVED AND ADOPTED;

       2. The petition for writ of habeas corpus is DISMISSED with prejudice;

       3. There is no probable cause to issue a certificate of appealability; and

       4. The Clerk of the Court shall mark this case closed for statistical purposes.


                                                     BY THE COURT:

                                                      /s/Wendy Beetlestone, J.
                                                     WENDY BEETLESTONE
                                                     U.S. DISTRICT COURT JUDGE
